DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.

REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance: 
The primary reason for allowance claim 1 is that the prior art of record does not teach a hot foil stamping device having a hot foil stamping working mode and a die-cutting working mode, the hot foil stamping device comprising a blowing means unit, the blowing means unit configured to inject a gas stream to a location of foil material to separate foil, a supporting part supporting the blowing part, supporting means supporting the blowing means and lifting means connected to the supporting means for moving the blowing means between a first position and a second position, when the hot foil stamping device is in the hot foil stamping working mode, the blowing means is disposed in the first position or a working position, when the hot foil stamping device is in the die-cutting working mode, the blowing means is disposed in the second position 
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song, Steuer, Kagi et al. and Both et al. disclose art in a hot stamping device having a blowing means including a blowing part including supporting for supporting the blowing means at a working position and a cutting device or embossing station. 
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853